NUMBER 13-14-00441-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                 EX PARTE RENE FRANSCISCO AGUILERA


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

             Before Justices Rodriguez, Benavides, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Rene Franscisco Aguilera, filed a notice of appeal seeking to challenge

an order denying a post-conviction writ of habeas corpus. On August 4, 2014, the Clerk

of this Court notified appellant that it appeared that the order from which the appeal was

taken was not an appealable order, and requested correction of this defect within ten days

or the appeal would be dismissed.       Appellant has failed to respond to the Court’s

directive.
      Jurisdiction to grant post-conviction habeas corpus relief in felony cases rests

exclusively with the Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art.

11.07, § 5 (Vernon Supp. 2011); Bd. of Pardons & Paroles ex rel. Keene v. Court of

Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee,

53   S.W    .3d   715,   717–18     (Tex.   App.—Houston      [1st   Dist.]   2001,   orig.

proceeding). Therefore, we are without jurisdiction to grant the requested relief.

      The appeal is DISMISSED for want of jurisdiction.



                                                       PER CURIAM


Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
18th day of September, 2014.




                                            2